Citation Nr: 1805294	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  15-08 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right ankle strain.

2.  Entitlement to an initial disability rating in excess of 10 percent for left ankle strain prior to September 13, 2017.

3.  Entitlement to an initial disability rating in excess of 10 percent for left ankle strain from September 13, 2017.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from May 1973 to May 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral ankle strain and assigned evaluations of 10 percent for each ankle.  The appellant timely appealed the decision with a notice of disagreement received by VA in October 2013.  After the RO issued a statement of the case in January 2015, the appeal was perfected with the appellant timely filing a substantive appeal in February 2015.

The appellant and his spouse testified before the undersigned Veterans Law Judge at an August 2017 videoconference hearing.  A hearing transcript has been associated with the claims file and reviewed.

The claim of TDIU is inferred with the claim of an increased rating and with evidence that the Veteran is unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (per curiam).


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The competent and probative evidence shows that the Veteran has marked limited motion and no ankylosis of the right ankle.

2.  The competent and probative evidence shows that the Veteran has marked limited motion and no ankylosis of the left ankle prior to September 13, 2017.

3.  The competent and probative evidence shows that the Veteran has moderate, but not marked, limited motion of the ankle; no ankylosis of the left ankle, subastraglar joint, or tarsal joint; no malunion of the left os calcis or astragalus; and no left astragalectomy from September 13, 2017.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal. the criteria for an initial schedular rating of 20 percent, but not higher, for the right ankle strain have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1-4.3, 4.6-4.7, 4.9, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71, 4.71a (DC 5270-71).

2.  Prior to September 13, 2017, the criteria for an initial schedular rating of 20 percent, but not higher, for the left ankle strain have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1-4.3, 4.6-4.7, 4.9, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71, 4.71a (DC 5270-71).

3.  From September 13, 2017, the criteria for an initial schedular rating in excess of 10 percent for the left ankle strain have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1-4.3, 4.6-4.7, 4.9, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71, 4.71a (DC 5270-74).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to higher initial disability ratings for his ankle strains.  After reviewing the record, the Board finds that an initial disability rating of 20 percent, but no higher, for the right ankle strain is warranted throughout the rating period on appeal.  The Board also finds that an initial disability rating of 20 percent, but no higher, for the left ankle strain is warranted prior to September 13, 2017.  Moreover, the Board finds that a higher initial disability rating for the Veteran's left ankle strain from September 13, 2017 is not warranted.  The reasons and bases for these decisions will be explained below.

The Board has considered the appealed issues and decided on the matters based on the pertinent evidence.  Neither the appellant nor the representative has raised any issues with respect to VA's duties, and no other issues been reasonably raised by the record with respect to VA's duties.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Thus, the Board will proceed to the merits of this appeal.

I.  Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. pt. 4.  The percentage ratings are based on the average earning capacity impairment as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

In determining the propriety of the initial disability rating assigned after a grant of service connection, the evidence since the effective date of the award must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct periods during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms and experiences observable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, which pertain to functional impairment.  The U.S. Court of Appeals for Veterans Claims has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

II.  Rating Criteria

Disabilities of the ankle are rated under 38 C.F.R. § 4.71a.  The Veteran's ankle strains are currently rated at 10 percent each under diagnostic code 5271 of section 4.71a.  Under diagnostic code 5271, a maximum schedular rating of 20 percent is warranted if the ankle has marked limited motion.  A schedular rating of 20 percent or more is warranted if a veteran has ankylosis of the ankle.  38 C.F.R. § 4.71a (DC 5270).  Under 38 C.F.R. § 4.71a, a schedular rating of 20 percent is also warranted if there is ankylosis of the subastraglar or tarsal joint in poor weight-bearing position, malunion of os calcis or astragalus characterized by a marked deformity, or astragalectomy.  Id. (DC 5272-74).

Painful motion is an important factor of disability; the facial expression, wincing, and other expressions, on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. § 4.59.

 III.  Rating Analyses

Turning to the evidence of record, at a June 2013 VA examination, the Veteran reported flare-ups impacting the function of his ankles.  He indicated that his left ankle disability was less severe than his right ankle but that it would swell.  He reported that both ankles gave way with walking, causing him to fall.  His ankle disabilities prevented him from using stairs.  The Veteran used a cane for support.  On physical examination of each ankle, his dorsiflexion motion was limited to zero degrees, with objective evidence of painful motion at zero degrees.  Plantar flexion for each ankle was 45 degrees or greater, with objective evidence of painful motion at 45 degrees or greater.  The Veteran exhibited the same ranges of motion following repetitive-use testing for each ankle.  The VA examiner noted functional loss and impairment in both ankles as demonstrated by less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The examiner noted no ankylosis of the ankle or tarsal joint, and there was no evidence of ankylosis in the subastraglar joint.  Finally, the examiner was unable to estimate additional functional limitation during flare-ups.  To the extent that this constitutes a deficiency in the examination it is noted that subsequent examination does contain findings in this regard, and therefore additional development is not deemed necessary.  06/15/2013, VA Examination.

The Veteran has submitted private treatment records showing complaints of ankle pain and instability.  In October 2014, he underwent a right ankle surgery.

At the August 2017 Board hearing, the Veteran stated that due to his ankle disabilities, it had been difficult for him to leave his bed and or his home.  Although his home is two stories high, he cannot go upstairs.  He had fallen in his yard and had used a wheelchair.  The Veteran also reported that his ankle disabilities did not allow him to go out with his grandchild.  He said that he retired from the United States Postal Service (USPS) in October 2013; because he worked in the maintenance department, the position would have kept him on his feet for significant periods.  08/11/2017, Hearing Transcript.

The Veteran underwent an additional VA examination on September 13, 2017.  He reported that his right ankle had worsened, that he could not walk normally, and that he experienced constant ankle pain.  He managed the right ankle disability by staying off the ankle as much as possible.  He used a walker at night and when going out of his house, and the cane mostly inside the house.  He also used an ankle brace.  Right ankle flare-ups were noted.  With respect to the left ankle, he reported pain, swelling, and burning.  He was scheduled for left ankle surgery in January 2018.  On physical examination of the right ankle, his dorsiflexion was limited to 10 degrees, and plantar flexion was limited to 20 degrees.  He was unable to perform repetitive use testing due to right ankle pain.  Pain, weakness, fatigability or incoordination significantly limited his functional ability with flare-ups, with plantar flexion ending at 25 degrees.  The Veteran's left ankle dorsiflexion ended at 15 degrees, and plantar flexion was limited to 25 degrees.  He was able perform repetitive use testing with no additional loss of function or of range of motion.  For each ankle, there was evidence of pain with weight bearing.  The examiner found evidence of pain on passive ranges of motion testing and evidence of pain when each joint was used in nonweight bearing.  Swelling, disturbance of locomotion, and interference with standing were noted as additional contributing factors of the Veteran's ankle disabilities.  The examiner noted no ankylosis, "shin splints," stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or history of talectomy.  09/13/2017, C & P Examination.

Having now laid out the evidence, the Board will consider the appropriate evaluation for each ankle.

A.  Right Ankle Strain

With respect to the right ankle, the Board finds the range of motion measurements from the June 2013 and September 2017 VA examinations to be reflective of marked limited motion of the ankle.  Specifically, the June 2013 VA examination reflects the Veteran's inability to perform any dorsiflexion of the right ankle, and in September 2017 the dorsiflexion and plantar flexion ended at 10 and 20 degrees, respectively.  See 38 C.F.R. §§ 4.71 (plate II), § 4.71a (DC 5271).

Based on those marked limitations on the ranges of motion, the Board finds that the Veteran's right ankle disability is commensurate with the criteria for a 20 percent disability rating.  This rating is effective August 8, 2011, the date the Veteran's claim for service connection for right ankle strain was received by VA.

The Board has reviewed the evidence and finds that the criteria for a rating in excess of 20 percent for the Veteran's right ankle disability have not been met. Specifically, the evidence fails to establish that the Veteran has ankylosis.  The VA examinations conducted in June 2013 and September 2017 indicate that the Veteran has no ankylosis.  Thus, the Board does not find it appropriate to assign a rating in excess of 20 percent for the Veteran's right ankle disability under diagnostic code 5270 of 38 C.F.R. § 4.71a.

B.  Left Ankle Strain

With respect to the left ankle, the Board finds the range of motion measurements from the June 2013 VA examination to be reflective of marked limited motion of the ankle.  Specifically, the examination reflects the Veteran's inability to perform any dorsiflexion of the ankle.  However, the Board also finds that the range of motion measurements from the September 13, 2017 VA examination to be reflective of moderate limited motion of the ankle.  The September 13, 2017 examination shows dorsiflexion and plantar flexion ending at 15 and 25 degrees, respectively.  See id.  Although the September 13, 2017 VA examination notes that pain, weakness, fatigability, or incoordination significantly limit the Veteran's functional ability with flare-ups in the left ankle, the ranges of motion measured remained the same.

Based on the marked limitations on the ranges of motion before September 13, 2017, the Board finds that the Veteran's left ankle disability is commensurate with the criteria for a 20 percent disability rating before that date.  This rating is effective August 8, 2011, the date the Veteran's claim for service connection for left ankle strain was received by VA.  The Board also finds that the criteria for a rating in excess of 20 percent for the Veteran's left ankle disability prior to September 13, 2017 have not been met.  As with the right ankle, the evidence fails to establish that the Veteran has ankylosis.  Thus, the Board does not find it appropriate to assign a rating in excess of 20 percent for the Veteran's left ankle disability under diagnostic code 5270 of 38 C.F.R. § 4.71a.

Based on the moderate, but not marked, limitation on the ranges of motion at the September 13, 2017 VA examination, the Board finds that the Veteran's left ankle disability is not commensurate with the criteria for a 20 percent disability rating from that date.  The VA examination and private treatment records also note no ankylosis of the left ankle, subastraglar joint, or tarsal joint; no malunion of the left os calcis or astragalus; and no left astragalectomy.  As such, the Board does not find it appropriate to assign a rating in excess of 10 percent for the Veteran's left ankle disability under diagnostic codes 5270, 5272, 5273, or 5274 of 38 C.F.R. § 4.71a from September 13, 2017. 


ORDER

An initial disability rating of 20 percent, but no higher, for the right ankle strain is granted.

An initial disability rating of 20 percent, but no higher, for the left ankle strain prior to September 13, 2017 is granted.

An initial disability rating in excess of 10 percent for the left ankle strain from September 13, 2017 is denied.


REMAND

As noted in the introduction, the claim for TDIU is inferred with the claim for an increased rating and evidence that the Veteran is unemployed.  At the August 2017 Board hearing, the Veteran indicated that he retired from the US Postal Service in October 2013; because he worked in the maintenance department, the position would have kept him on his feet for significant periods.  The Veteran also stated that due to his ankle disabilities, it has been difficult for him to leave his bed or his home.  Although his home is two stories high, he cannot go upstairs.  He had fallen in his yard and had used a wheelchair.  The Veteran also said that his ankle disabilities do not allow him to go out with his grandchild.  08/11/2017, Hearing Transcript.  Moreover, the June 2013 VA examination indicates that the Veteran's sitting periods are limited to between fifteen and twenty minutes, with standing limited to ten minutes.  06/15/2013, VA Examination.  VA should thus address the functional effects that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Finally, because the Veteran does not meet the percentage thresholds for an award of TDIU on a schedular basis under 38 C.F.R. § 4.16(a), even when accounting for the increased ratings granted in this decision, refer the matter for extraschedular consideration.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records from October 2017 to the present.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private testament records in order to allow the appellant the opportunity to obtain and submit those records for VA review.  Moreover, notify the appellant that he may submit VA Forms 21-4142 to authorize any private medical provider, including the provider conducting his planned January 2018 surgery on the left ankle, to disclose and release to VA information on his treatment, and then request those medical records from the private medical providers.  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.  Also, request the Veteran to complete a VA Form 21-8940.

2.  After all development has been completed and returned from step 1 above, send the claims file to an appropriate VA clinician to conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  In this regard, comment on the Veteran's ability to function in an occupational environment, document any education and work experience reported by the Veteran during the examination, and describe any functional impairment caused solely by the service-connected disabilities.

3.  Thereafter, refer the case to the Director, Compensation Service, to opine whether it is at least as likely as not that the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment.

4.  After all development has been completed and returned from all steps above, if the benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


